{¶ 63} I concur in the majority's disposition of appellant's appeal as it relates to appellees Knox, Stampfli and Ashland.
 {¶ 64} I dissent from the majority's opinion as it relates to appellee Bohach. Unlike the majority, I find the valuation placed on the Fredericktown station by itself is material because it was packaged with the Loudenville station. When construing the evidence in a light most favorable to appellant, and given the evidence as to the respective valuations of the Loudenville and Fredericktown stations and the land associated with each, I believe a genuine dispute of material fact exists as to whether there existed a bona fide offer to buy the Loudenville station. Specifically, did the Bohachs structure the sale so as to circumvent appellant's right of first refusal? I would reinstate appellant's breach of contract claims against K-Country, Inc., and Mark and Arlene Bohach.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Ashland County, Ohio is affirmed. Costs to Appellant.